The opinion of the court was delivered April 5th, 1886.
Per Curiam.
The undoubted evidence proves the note in contention was given in a gambling transaction. The fact that a fraudulent device was superadded to induce the giving of the note, did not destroy the gambling nature of the scheme. The note was made payable to the order of the person' who won the money, in gambling, and in payment of the debt thereby incurred. It matters not that he was not as active in procuring the execution of the note as his accomplice. That there was concerted action between them is very evident. The foundation of the transaction and also the consideration .of the note, both rested on the one gambling operation. Such being the case, and although the note.is negotiable in form, it is void even, in the hands of a good faith and innocent'holder for value.
Judgment affirmed.